UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2512



CAROLYN L. JONES,

                                              Plaintiff - Appellant,

          versus


FIDELITY AND DEPOSIT COMPANY OF MARYLAND,

                                              Defendant - Appellee,

          and


REGINAL COGDELL; CATHY LACOCK; COLONIAL AMERI-
CAN CASUALTY AND SURETY COMPANY,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Catherine C. Blake, District Judge. (CA-97-112-CCB)


Submitted:   March 23, 1999                 Decided:   April 6, 1999


Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Carolyn L. Jones, Appellant Pro Se. Leonard Edwin Cohen, Emmett
Francis McGee, Jr., PIPER & MARBURY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carolyn L. Jones appeals the district court’s order granting

summary judgment to the defendants in her Title VII and 28 U.S.C.

§ 1981 (1994) action claiming employment discrimination based upon

her race and retaliation.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See Jones v. Fidel-

ity & Deposit Co. of Md., No. CA-97-112-CCB (D. Md. Sept. 3, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2